Citation Nr: 1421983	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-09 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to April 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims.

In a September 2011 remand, the Board instructed the RO to contact the Veteran to obtain the names and addresses of all medical care providers who have treated him for any respiratory or lung disability, to include COPD and sleep apnea.  Although the RO attempted to contact the Veteran in letters dated November 2011, February 2012, and April 2012, it appears that the letters were sent to the incorrect address.  The latter two letters were returned to sender with indications that the address was unknown.  A remand by the Board confers on a veteran the right to VA compliance with the terms of the remand order and imposes on the VA Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, there has not been substantial compliance with the Board's September 2011 remand directives.  Therefore, the Board must remand the appeal again in order for the Veteran to be sent the appropriate notice to his current address of record.   

In the September 2011 remand the RO was also instructed to develop evidence of whether the Veteran was exposed to asbestos during service.  To date, the RO has not completed this instruction.  However, upon further review of the record, the Board finds that further development regarding asbestos exposure is not necessary.  The Veteran was afforded a VA examination in December 2011.  The examiner opined as to whether asbestos exposure caused the Veteran's lung disability.  The Board finds that this opinion is sufficient to adjudicate the Veteran's claim, and therefore, no further development is needed. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran to obtain the names and addresses of all medical care providers who have treated him for any respirator or lung disability, to include COPD and sleep apnea after service.  This letter should be sent to the Veteran's current mailing address, and should include VA Form 21-4142.

If the necessary authorization is obtained from the Veteran, then the RO/AMC should associate the appropriate medical records with the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2. Thereafter, re-adjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



